      Case 2:18-cr-00422-SMB Document 947 Filed 05/05/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                        No. CR-18-00422-005-PHX- SMB
 9
                          Plaintiff,
10                                                                ORDER
              vs.
11
     5. Dan Hyer,
12                        Defendant.
13
14         The Court having reviewed the Government’s Motion to Continue Sentencing, there
15   being no objection, and good cause appearing,
16         IT IS ORDERED granting the Motion to Continue Sentencing.
17         IT IS FURTHER ORDERED continuing the Sentencing from July 27, 2020 to
18   January 25, 2021 at 3:30 p.m., Courtroom 506 in Phoenix, Arizona.
19         Dated this 5th day of May, 2020.
20
21
22
23
24
25
26
27
28
